Appellee, a feme sole, brought this suit against A. W. Samberson and wife, to recover judgment for the amount of principal, interest, and attorney fees, due on two promissory notes in the aggregate sum of $622.43, and to foreclose the vendor's lien expressed and retained therein on the real estate described. Judgment was rendered in appellee's favor for said sum and foreclosure of the lien ordered, from which judgment appellants prosecuted an appeal, and gave a supersedeas bond, with J. T. Neill and W. S. Wood as sureties thereon. There is no statement of facts, bill of exception, or assignment of error found in the record, and appellants have not filed briefs in this court within the time required by law, and no cause shown for failure to file briefs. We have examined the record, and find no error or irregularity of any kind, and are compelled to the conclusion that the appeal was taken without sufficient cause, and the execution of the judgment of the trial court suspended for the sole and only purpose of delaying appellee in the collection of her debt. It is therefore ordered that the judgment of the lower court be affirmed, with 10 per cent damages for delay.
 *Page 241